Title: From Alexander Hamilton to William Short, 16 August 1792
From: Hamilton, Alexander
To: Short, William



Sir
Treasury Department August 16. 1792.

You will herewith receive a Triplicate of my letter to you of the 25th Ultimo and a duplicate of one of the 4th instant.
If the destination of the monies arising from the last loan, as mentioned in my former letter of the said 4th instant, has not already put it out of your power, it would be my wish that you reserve a sufficient sum for the purpose of discharging the debt due to foreign Officers. The sum due, including arrears of interest down to the 31st of December 1791, was 220,646 81/100 Dollars, to which will be to be added the further interest to the time of payment.
I shall shortly suggest to you the particular mode to be pursued in paying this debt.
With respectful consideration, I have the honor to be, Sir, Your Obedt Servt.
A Hamilton
William Short Esqr
&c. &c
